People v Jean (2015 NY Slip Op 02984)





People v Jean


2015 NY Slip Op 02984


Decided on April 8, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 8, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2010-05039
 (Ind. No. 09-00310)

[*1]The People of the State of New York, respondent, 
vGarry Jean, appellant.


Arleen Lewis, Blauvelt, N.Y., for appellant.
Thomas P. Zugibe, District Attorney, New City, N.Y. (Itamar J. Yeger of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered May 4, 2010, convicting him of assault in the second degree and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the trial court did not err in admitting evidence of certain prior bad acts committed by the defendant. The evidence was relevant to establish the defendant's motive for the instant assault, and " provided necessary background information on the nature of the relationship'" between the defendant and the complainant (People v Gamble, 18 NY3d 386, 398, quoting People v Dorm, 12 NY3d 16, 19; see People v Wisdom, 120 AD3d 724, 725-726). Further, the trial court properly balanced the probative value of the evidence against the potential prejudice (see People v Gamble, 18 NY3d at 398; People v Wisdom, 120 AD3d at 726).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant's remaining contention is without merit.
SKELOS, J.P., AUSTIN, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court